Colt, J.
The settlement of the paupers, for whose support this action is brought, is in Melrose. It is derived from their gran ifather, who first gained a settlement in that part of the old town of Malden which, upon the incorporation of Melrose, in 1850, was set off to that town. The grandfather came to Malden on February 4,1783, and bought the “ Pratt Place ” in what is now Malden, where he continued to live for more than two years. But he gained no settlement thereby, because after the Prov. St. of 1767 (7 G. III.) c. 3, § 4, and before the St. of 1789, c. 14, no person could gain a settlement by residence for *306any length of time, although not warned away, unless he ob» tained the approbation of the town at a general meeting. Between the years named there was no mode of acquiring a new settlement but by such approbation. Granby v. Amherst, 7 Mass. 1. Salem v. Andover, 3 Mass. 436. West Springfield v. Granville, 4 Mass. 486. Leavitt’s Summary, 22. After leaving the “ Pratt Place ” he bought the “ Ireson Place,” in that part of Malden which became Melrose, and resided there until his death in 1831. The clear annual income of this estate was more than three pounds during the time of his occupancy; and, under the provisions of the St. of 1789, e. 14, the grandfather acquired a settlement by his ownership of and residence upon it for two whole years.
The effect of the settlement thus gained by the grandfather is not changed by the fact that the father of these paupers in 1815 removed with his family to that part of the old town which is now Malden and bought a freehold estate there, upon which he resided until 1832; and that he and his family removed to Boston, and were absent when Malden was divided, not having gained a settlement elsewhere. A settlement once acquired is not affected by a removal to another part of the same town. Dalton v. Hinsdale, 6 Mass. 501. Princeton v. West Boylston, 15 Mass. 257.
Section 3 of the St. of 1850, e. 309, by which the town of Melrose was incorporated, provides that the “ towns of Malden and Melrose shall be respectively liable for the support of all persons who now do, or hereafter shall, stand in need of relief as paupers, whose settlement was gained by, or derived from, a settlement gained or derived within their respective limits.” This special act must control the provisions of the Gen. Sts. c. 69, § 1, cl. 10, which declare that “upon the division of a city or town, every person having a legal settlement therein, but being absent at the time of such division, and not having acquired a legal settlement elsewhere, shall have his legal settlement in that place wherein his last dwelling place or home happens to fall upon such division.” This provision was a reenactment of the Rev. Sts. c. 45, § 1, cl. 10, which was in force when the special act was passed, and the general law in its application to these towns is changed by that act. The act pro* *307vides not simply a rule for determining how the future pauper expenses of the two towns shall be apportioned, as in Westborough v. Rehoboth, 4 Cush. 185 ; nor is it confined in its application, as in Hanson v. Pembroke, 16 Pick. 197, to a class of persons which would not include these paupers. See also North Andover v. Groveland, 1 Allen, 75. It embraces all persons who shall stand in need of relief, and extends to settlements within the respective limits of the two towns, both derivative and acquired. It would be a forced construction to hold that it was not the intention to change the general laws relating to pauper settlements in reference to these towns.
The result is, that these paupers, deriving their settlement through father and grandfather from the “ Ireson Place ” in Mel-rose, are chargeable to that town. Verdict set aside.